Lowe, C. J.
Section 3116 of the Code, provides that- “ all charges and expenses of safe keeping and maintaining convicts and persons charged with public offenses, and committed for examination or trial to the county jail, shall be *465paid from the county treasury, the accounts thereof being first settled and allowed by the county court.”
Under this section the sheriff or jailor is undoubtedly entitled to a reasonable compensation out of the county treasury for keeping and maintaining prisoners, but before he can sue the county for such services he must present his account for settlement and allowance, to the county judge. If rejected, or if an insufficient amount should be allowed, the aggrieved party would have the right to appeal, &c. As the above sections of the Code, expressly require that claims of this particular class shall first be presented to the county judge for allowance, they do not fall within the purview of the decision in the case of The State, ex rel. Brockett v. The County Judge of Floyd, County, 5 Iowa 380, which had reference to claims of another description.
The record in this case does not disclose the ground upon which the court sustained the demurrer to this item of the' plaintiffs claim; but inasmuch as the plaintiff’s petition does not aver or show that he had ever presented''his account to the county judge for settlement, we conclude that the court below must have held that no cause of action had accrued, and for that reason sustained-the demurrer; and his judgment in that respect is affirmed.